IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: W.T.H., A MINOR        : No. 313 MAL 2020
                                           :
                                           :
PETITION OF: W.T.H., A MINOR               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: W.T.H., A MINOR        : No. 314 MAL 2020
                                           :
                                           :
PETITION OF: W.T.H., A MINOR               : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.